DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 6-10, there is no cited art that discloses, a device comprising: 
“a controller configured to
 determine an emergency based on information received from outside of the device related to a disaster outside of the device, and
 during the emergency, control the device to receive wireless power from outside of the device and use the received wireless power to power the controller” (Examiner’s emphasis).  
There is no cited art that discloses a device comprising a controller that receives information from outside the device related to an occurrence of a disaster outside the device and control the device and controller to receive wireless power from outside the device.  For instance, the controller 403 of Corum (USPN 9,997,040) is not powered by the wireless energy provided by the guided surface wave 418/surface wave generator P.  It can be seen that disaster warning device 412 receives the wireless guided surface wave power.  However, the controller 403 is placed in area outside of where the disaster warning device 412 is placed for the purpose of being able to ensure 403 is not damaged by the “disaster” and is capable of controlling P to generate the guided surface wave during the disaster/emergency.  Therefore, there is no seen motivation to place 403 near 412 or have 403 powered by the guided surface wave, since it is intended to be away from a disaster/emergency area where the controller is safe/unharmed by the disaster/emergency (e.g., does not require the wireless backup/emergency power). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849